EXHIBIT 10.2







REVOLVING CREDIT LINE AGREEMENT







Intending to be legally bound by this Revolving Credit Line Agreement
("Agreement"), dated______________, _________________________, an individual,
whose mailing address is _______________________________ ________________  (the
"Lender") and INFORMATION SYSTEMS ASSOCIATES, INC., a Florida corporation, whose
mailing address is 819 SW Federal Hwy, Suite 206, Stuart, FL 34994 (the
"Borrower") agree as follows:




                              I. Revolving Credit




1.1      In General. Subject to the terms of this Agreement, the lender hereby
establishes a credit facility in favor of the Borrower (the "Credit Facility")
under which the Lender will extend credit to the Borrower from time to time
until ____________(the "Credit Termination Date"), by way of Loans pursuant to
Section 1.2 hereof.  Each extension of credit shall be in such amount as the
Borrower may request, but the aggregate principal amount of all extensions of
credit at any one time outstanding shall not exceed $_________ (the
"Commitment"). At the discretion of the lender, the Borrower may obtain credit,
repay without penalty and obtain further credit as provided for under this
Agreement, from the date hereof until the Credit Termination Date, in either the
full amount of the Commitment or any lesser sum.




1.2      Drawings. The Borrower may draw on the Commitment in the following
manner(s): By obtaining a cash advance (each such cash advance herein referred
to as a "Loan").




1.3      Purpose. The proceeds of the Loans and other extensions of credit under
the Credit Facility shall be used exclusively for purchase order financing or
other working capital purposes approved in advance.




1.4      Security. The Credit Facility and Loans and other extensions of credit
shall be secured by all receivables not otherwise pledged or encumbered.




1.5      Requests for Loans or Credit. In respect of each Loan and each other
extension of credit, the Borrower shall give to the Lender at least one Business
Day's telephonic notice of the Borrower's request therefor (in each case
confirmed prior to disbursement of the Loan or other extension of credit by a
written "Notice of Borrowing" in the form of Exhibit A attached hereto).




1.6      Interest; Repayment of Loans and Credit.




         (a)    Interest Rate. Borrower agrees to pay interest on the
outstanding principal balance of each Loan at a fixed rate of ____% per month
calculated on the daily amount outstanding. Interest shall be computed on the
basis of the actual number of days elapsed between payments and on the basis of
a 365-day year (or, in leap years, on the basis of a 366-day year). The daily
rate will be calculated by dividing the monthly rate times the number of months
and dividing by the actual number of days in a year which for the purposes of
this agreement is 366. In no event shall the Borrower be obligated to pay any
amount under this Agreement that exceeds the maximum amount allowable by law. If
any sum is collected in excess of the applicable maximum amount allowable by
law, the excess collected shall, at the Lender's discretion, be applied to
reduce the principal balance of the Loans or returned to the Borrower.




         (b)      Repayment of Loans.




                  (1)      Payment Schedule.








--------------------------------------------------------------------------------

                           The Borrower agrees to make monthly payments to the
Lender of all accrued interest on the outstanding principal balance of each Loan
on the first day of each month during the term of this Agreement.




                  (2)     Currency, Place and Dates of Payments. Payments shall
be made in United States money at the Lender's address stated above, or at such
other place as the Lender shall have designated by written notice to the
Borrower. Any payment due on a day that is not a Business Day shall be made on
the next succeeding Business Day and the extension of time shall be included in
the computation of interest.




                  (3)   Evidence of Making and Repayment of Loans. The Lender’s
records evidencing the date of disbursement and principal amount of each Loan
and the amounts of all repayments of principal and payments of interest on each
Loan shall constitute prima facie evidence of the making and repayment of such
Loans and of the payment of such interest. However, Lender's making of erroneous
notations in its records shall not affect the Borrower's obligation to repay the
outstanding balance of principal under a Loan, and accrued interest thereon, as
provided in this Agreement.







1.7    Evidence of Indebtedness; Loan Documents. The Credit Facility is or is to
be evidenced and/or secured by this Agreement, a Master Note in the form
attached as Exhibit B and all such other documents as the Lender may require
from time to time to effectuate the intent of this Agreement, together with all
renewals, extensions and modifications thereto (collectively the "Loan
Documents").




1.8    Borrower's Obligations. The Borrower's obligations to pay, observe, and
perform all indebtedness, liabilities, covenants and other obligations on the
part of the Borrower to be paid, observed and performed under this Agreement and
the remainder of the Loan Documents are herein collectively called the
"Obligations".




                           II. Conditions of Lending




2.1    First Loan or Other Extension of Credit. The obligation of the Lender to
make the first Loan or other extension of credit under this Agreement is subject
to the satisfaction of all of the following conditions on or before the date on
which the Lender shall grant such Loan or other extension of credit (the
"Closing Date"):




         (a)    Documents Required for Closing. The Lender shall have received,
in each case in form and substance satisfactory to the Lender, such fully
executed originals or certified copies as the Lender may have requested of each
of the following, in each case as amended through the Closing Date:




                  (1)      Loan Documents. All of the Loan Documents.




                  (2)      Consents. Evidence that all parties to the Loan
(except the Lender) have obtained all necessary and appropriate authority,
approvals and consents to execute and deliver the Loan Documents.




                  (3)     Organizational Documents. If any party to the Loan
Documents (except the Lender) is a corporation, partnership, trust, association
or other recognized legal entity other than a natural person (a "Legal

                           Entity"), all instruments pursuant to which such
Legal Entity was organized and by which its internal affairs are governed and,
if requested by the Lender, a Certificate of Good Standing, evidencing such
Legal Entity's good standing and authority to conduct its business in the
jurisdiction(s) in which it conducts its business.




                  (4)    Insurance. Evidence of the Borrower's compliance with
the provisions stated below in Section 4.6.




         (b)      Certain Other Events. On the Closing Date:




                  (1)   The representations and warranties contained in III
shall be true.





--------------------------------------------------------------------------------




                  (2)   No event shall have occurred and be continuing that (i)
constitutes an Event of Default, or (ii) with the giving of notice or passage of
time, or both, would constitute an Event of Default.




                  (3)     No material adverse change shall have occurred in the
financial condition of the Borrower or any Guarantor since the date of the most
recent of the Borrower's and Guarantor's financial statements available to the
Lender.




2.2      Subsequent Loans or Extensions of Credit. The obligation of the Lender
to make the second or any subsequent Loan or other extension of credit is
subject to (i) the prior satisfaction of all conditions stated above in Section
2.1, (ii) the satisfaction as of the date of such subsequent Loan or other
extension of credit of the conditions stated above in Sections 2.1(b)(2) through
2.1(b)(3) of this Agreement, and (iii) the delivery to the Lender of such
additional Loan Documents as may have been reasonably requested by the Lender in
respect to such subsequent Loan or other extension of credit.  Any subsequent
loans or extensions of credit are at the sole discretion of the lender.




                      III. Representations and Warranties




To induce the Lender to make the Commitment available to the Borrower, the
Borrower makes the following representations and warranties to the Lender, which
representations and warranties shall survive the execution of this Agreement and
continue so long as the Borrower is indebted to the Lender under the Loan
Documents, and until payment in full of the Credit Facility:




3.1      Organization. The Borrower, if it is a Legal Entity, as well as each
Legal Entity comprising the Borrower, is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
the lawful power to own its properties and to engage in the business it
conducts.




3.2      No Breach. The execution and performance of the Loan Documents will not
immediately, or with the passage of time or the giving of notice, or both:




                  (1)      Violate any law or result in a default under any
contract, agreement, or instrument to which the Borrower is a party or by which
the Borrower or its property is bound; or




                  (2)    Result in the creation or imposition of any security
interest in, or lien or encumbrance on, any of the assets of the Borrower,
except in favor of the Lender.




3.3      Authorization. The Borrower has the power and authority to incur and
perform the Obligations, and, if the Borrower is a Legal Entity, the Borrower
has taken all corporate, partnership, or other action necessary to authorize the
execution and delivery of the Loan Documents and its incurring of the
Obligations.




3.4      Validity. This Agreement is, and the remainder of the Loan Documents
when delivered will be, legal, valid, binding, and enforceable in accordance
with their respective terms.




3.5      Financial Statements. All financial statements heretofore given by the
Borrower to the Lender, including any schedules and notes pertaining thereto,
were prepared in accordance with generally accepted accounting principles,
consistently applied, ("GAAP") and fully and fairly present the financial
condition of the Borrower at the dates thereof and the results of operations for
the periods covered thereby, and as of the date of this Agreement there have
been no material adverse changes in the financial condition or business of the
Borrower from the date of the most recent financial statements given to the
Lender.




3.6      Taxes. Except as otherwise permitted by this Agreement, the Borrower
has filed all tax returns it was required by law to have filed prior to the date
of this Agreement, has paid or caused to be paid all taxes, assessments, and
other governmental charges that were due and payable prior to the date of this
Agreement, and has made





--------------------------------------------------------------------------------

adequate provision for the payment of such taxes, assessments, or other charges
accruing but not yet payable, and the Borrower has no knowledge of any
deficiency or additional assessment in a materially important amount in
connection with any taxes, assessments, or charges not provided for on its
books.




3.7      Compliance with Law. Except to the extent that the failure to comply
would not materially interfere with the conduct of the business of the Borrower,
the Borrower has complied with all applicable laws in respect of: (1)
restrictions, specifications, or other requirements pertaining to products that
the Borrower sells or to the services it performs; and (2) the conduct of its
business.




3.8      Statements and Omissions. No representation or warranty by the Borrower
contained in this Agreement or in any certificate or other document furnished by
the Borrower pursuant to this Agreement contains any untrue statement of
material fact or omits to state a material fact necessary to make such
representation or warranty not misleading in light of the circumstances under
which it was made.




3.9      No Pending Actions. There is no pending or threatened litigation
affecting the Borrower or any Collateral that may have a material adverse effect
on the business of the Borrower or the Collateral.




                           IV. Affirmative Covenants




For so long as the Commitment or any of the Obligations remains outstanding, the
Borrower will, unless otherwise permitted by the Lender in writing:




4.1      Payments. Punctually pay when due all sums which may be due under the
Loan Documents.




4.2      Accounting Records. Maintain accurate and proper accounting records and
books in accordance with GAAP, and provide the Lender with access to such books
and accounting records at the Lender's request during the Lender's normal
business hours.




4.3      Financial Reporting. Furnish the Lender with financial reports,
certified as true and correct by the Borrower's chief financial officer, in
reasonable detail and form approved by the Lender, as follows:




         (a)      Not later than 90 days after and as of the end of each fiscal
year a financial statement of the Borrower, audited by a firm of independent
certified public accountants acceptable to the Lender, which financial
statements shall include a balance sheet  and statements of income and cash
flow, all prepared in  accordance with GAAP;




         (b)      Not later than 45 days after and as of the end of each fiscal
quarter Borrower's Form 10-Q pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934;




         (c)      From time to time such other information as the Lender may
reasonably request.




4.4      Existence. If the Borrower is a Legal Entity, preserve and maintain the
Borrower's legal existence and timely file all necessary and appropriate
documents and exhibits and pay all appropriate fees and charges in connection
therewith.




4.5      Observance of Laws. Conduct the Borrower's business activities in an
efficient and regular manner and comply with all requirements of all applicable
state, federal and local laws, rules and regulations.




4.6      Insurance. Maintain and keep in force insurance of the types and in
such amounts as are satisfactory to the Lender, and in no event less than
amounts customarily carried in lines of business similar to the Borrower's,
including but not limited to, property and casualty, commercial general
liability and workers' compensation insurance, and provide the Lender with a
schedule or schedules or certificates of insurance from time to time setting
forth all insurance then in effect along with copies of all such policies.





--------------------------------------------------------------------------------




4.7      Facilities. Keep all of the Borrower's property and business premises
in a good state of repair and condition, make all necessary repairs, renewals
and replacements thereto from time to time so that such property and business
premises shall be fully and efficiently preserved and maintained, keep such
property and business premises free and clear of all liens, charges or
encumbrances except those consented to by the Lender in writing and permit the
Lender's authorized representatives to make reasonable inspections of the
Borrower's property and business premises.




4.8      Taxes and Other Liabilities. Pay and discharge when due all of the
Borrower's indebtedness, obligations, assessments and taxes, except such as the
Borrower may in good faith contest or as to which a bona fide dispute may exist,
provided that the Borrower has provided evidence satisfactory to the Lender
regarding the Borrower's ability to pay the disputed items in the event they are
determined to be justly due.




4.9     Notice to the Lender. Promptly give notice to the Lender of (a) the
occurrence of any Event of Default, (b) any change in the name or organizational
structure of the Borrower, (c) any uninsured loss through fire, theft, liability
or property damage exceeding $50,000.00, (d) any pending or threatened
litigation affecting the Borrower or any

         

Collateral involving an amount exceeding $50,000.00, (e) any event which could
have a material adverse effect on the ability of the Borrower to continue its
business operations in the ordinary course, (f) any change in the Borrower's
principal place of business, and (g) any change in the location of any
Collateral.




4.10 Hazardous Materials. Abide at all times by all applicable hazardous laws,
rules and regulations and immediately notify the Lender of any claim or
threatened claim affecting any property owned, leased or occupied by the
Borrower.




                             V. Negative Covenants




For so long as the Commitment or any of the Obligations remains outstanding, the
Borrower will not, without the prior written consent of the Lender:




5.1      Use of Funds. Use any of the proceeds of the Commitment for any purpose
except as set forth in Section 1.3 of this Agreement.




5.2      Merger, Consolidation, Sale of Stock or Assets. Merge into or
consolidate with any Legal Entity, acquire or establish any operating
subsidiaries or acquire all or substantially all of the capital stock or assets
of any other legal entity, or (unless the Borrower is a publicly-held Legal
Entity) sell, or permit to be sold, assigned, pledged or transferred, any
interest in the Borrower or legal entities comprising the Borrower or any of its
operating subsidiaries; or sell, assign, transfer, pledge, mortgage, or
otherwise dispose of all or substantially all of the major assets of the
Borrower, except in the ordinary course of its business.




5.3      Business. Materially change the character of the Borrower's current
business, or engage in any type of business other than the Borrower's current
business.




                       VI. The Lender's Rights Upon Default




6.1      Events of Default. Each of the following events is an "Event of
Default" under this Agreement:




         (a)      The Borrower's failure to pay when due any sum payable to the
Lender under the Loan Documents or under any other agreement or note between the
Lender and the Borrower, whether now existing or hereafter executed;




         (b)      The Borrower's failure to perform or observe any other
obligation of the Borrower to the Lender (including, without limitation, all
obligations undertaken in any of the Loan Documents);








--------------------------------------------------------------------------------

         (c)      The dissolution or insolvency of the Borrower;




         (d)      The commencement of any proceeding or the taking of any act by
or against the Borrower for any relief under bankruptcy, insolvency or similar
laws for the protection of debtors, or for the appointment of a receiver of the
business or assets of the Borrower or the Borrower's inability (or admission
ofinability) to pay his, her, or its debts as they become due;




         (e)      Any governmental authority having jurisdiction over the
revokes any authorization or permit materially affecting the Borrower's ability
to do business;




         (f)       The Borrower defaults in the payment of any material debt
owed by the Borrower to any person or entity other than the Lender, if such
default permits the acceleration of such debt;




         (g)      Any representation, warranty, or other information made or
furnished by the Borrower in respect of the Credit Facility is or shall be
untrue or materially misleading;




         (h)      The Lender reasonably believes there has been a material
impairment of or decrease in either the Borrower's ability to pay or perform the
Obligations or the value of the Collateral or any guaranty given to secure
payment of the Obligations;




         (i)       A final judgment (which alone or with other outstanding final
judgments) is rendered against the Borrower in an aggregate amount of $100,000
or more, and each such judgment is not  discharged or stayed pending appeal
within 30 days after entry of such judgment or is not discharged within 30 days
after the expiration of any such stay;




         (j)       Any third party obtains a court order enjoining or
prohibiting the Borrower or the Lender from performing any of its respective
obligations under the Loan Documents and such order is not discharged within 60
days after its issuance; or




         (k)      The Borrower fails to pay when due any amount relating to any
plan governed by the Employee Retirement Income Security Act of 1974, as
amended.




6.2      The Lender's Rights. If an Event of Default shall occur and be
continuing the Lender shall have, in addition to any and all other rights and
remedies, legal or equitable, available to the Lender under any and all of the
Loan Documents or at law, the following additional rights and remedies:




         (a)      The absolute right to deny to the Borrower any further Loan or
extension of credit (the Lender's obligation to extend any further credit to the
Borrower shall immediately terminate);




         (b)      The right, at the option of the Lender, to declare, without
notice, the entire principal amount and accrued interest for any Loan or
extension of credit outstanding under this Agreement, plus any fees and charges
reasonably incurred by the Lender under any of the Loan Documents, immediately
due and payable;







                               VII. Miscellaneous




7.1      Further Assurance. From time to time within five Business Days after
the Lender's demand, the Borrower will execute and deliver such additional
documents and provide such additional information as may be reasonably requested
by the Lender to carry out the intent of this Agreement.




7.2      Enforcement and Waiver by the Lender. The Lender shall have the right
at all times to enforce the provisions of the Loan Documents, as they may be
amended from time to time, in strict accordance with their terms,
 notwithstanding any conduct or custom on the part of the Lender in refraining
from so doing at any time or





--------------------------------------------------------------------------------

times. The failure of the Lender at any time or times to enforce its rights
under such provisions, strictly in accordance with the same, shall not be
construed as having created a custom in any way or manner contrary to specific
provisions of the Loan Documents or as having in any way or manner modified or
waived the same. All rights and remedies of the Lender are cumulative and
concurrent and the exercise of one right or remedy shall not be deemed a waiver
or release of any other right or remedy.




7.3      Expenses of the Lender. The Borrower will, on demand, reimburse to the
Lender all reasonable expenses, including reasonable attorneys' fees (including
allocated costs of the Lender's in-house counsel), incurred by the Lender in
connection with the administration, amendment, modification, workout, or
enforcement of the Loan Documents and the collection or attempted collection of
the indebtedness evidenced by the Loan Documents, whether or not legal
proceedings are commenced.




7.4      Notices. Any notices or consents required or permitted by this
Agreement or the remainder of the Loan Documents shall be in writing and shall
be deemed delivered if delivered in person or if sent by certified mail, postage
prepaid, return receipt requested, or by FAX, at the addresses or FAX numbers
noted below, unless such address or FAX number is changed by written notice
hereunder:




         

BORROWER                               

LENDER

        

Mr. Joseph Coschera, CEO        

         

ISA, INC.                       

    

819 SW Federal Highway                   

        

Stuart, Florida  34994        

                  

PHONE: (772) 403-2992                  

         

FAX:       (772) 403-2994                    




7.5      Waiver and Release by the Borrower. To the maximum extent permitted by
applicable law, the Borrower (and each of them, if more than one):




         (a)      Waives notice and opportunity to be heard, after acceleration
of the indebtedness evidenced by the Loan Documents, before exercise by the
Lender of the remedy of setoff or of any other remedy or procedure permitted by
any applicable law or by any prior agreement with the Borrower, and, except
where specifically required by this Agreement or by any applicable law, notice
of any other action taken by the Lender;




         (b)      Waives presentment, demand for payment, notice of dishonor,
 and any and all other notices or demands in connection with the delivery,
acceptance, performance, or enforcement of this, and consents to any extension
of time (and even multiple extensions of time for longer than the original
term), renewals, releases of any person or organization liable for the payment
of the Obligations under this Agreement, and waivers or modifications or other
indulgences that may be granted or consented to by the Lender in respect of the
Loans and other extensions of credit evidenced by this Agreement;           

            

                    And




         (c)      Releases the Lender and its officers, agents, and employees
from all claims for loss or damage caused by any act or omission on the part of
any of them except willful misconduct.




7.6      Sales and Participations. The Borrower consents to the Lender's
 negotiation, offer, and sale to third parties ("Participants") of the Credit
Facility or participating interests in the Credit Facility, to any and all
discussions and agreements heretofore or hereafter made between the Lender and
any Participant or prospective Participant regarding the interest rate, fees,
and other terms and provisions to the Credit Facility, and to the Lender's
disclosure to any Participant or prospective Participant, from time to time, of
such financial and other information pertaining to the Borrower and the Credit
Facility as the Lender and such Participant or prospective Participant may deem
appropriate (whether public or non-public, confidential or non-confidential, and
including





--------------------------------------------------------------------------------

information relating to any insurance required to be carried by the Borrower and
any financial or other information bearing on the Borrower's creditworthiness
and the value of any Collateral). The Borrower acknowledges that the Lender's
disclosure of such information to any Participant or prospective Participant
constitutes an ordinary and necessary part of the process of effectuating and
servicing the Credit Facility.




7.7      Applicable Law. The laws of the State of Florida shall govern the
construction of this Agreement and the rights and remedies of the parties
hereto.




7.8      Binding Effect. This Agreement shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns, and shall be binding on the parties hereto and their
respective heirs, personal representatives, successors and assigns.




7.9      Merger. This Agreement and the remainder of the Loan Documents
constitute the full and complete agreement between the Lender and the Borrower
with respect to the Credit Facility, and all prior oral and written agreements,
commitments, and undertakings shall be deemed to have been merged into the Loan
Documents and such prior oral and written agreements, commitments, and
undertakings shall have no further force or effect, except to the extent
expressly incorporated in the Loan Documents.




7.10    Amendments; Consents. No amendment, modification, supplement, or waiver
of any provision of this Agreement or the other Loan Documents, and no consent
to any departure by the Borrower therefrom, may in any event be effective unless
in writing signed by the Lender, and then only in the specific instance and for
the specific purpose given.




7.11     Assignments.




         (a)      The Borrower shall have no right to assign any of its rights
or obligations under the Loan Documents without the prior written consent of the
Lender.




         (b)      The Lender may sell participations in the Credit Facility, as
contemplated by Section 7.6 above.

.




7.12     Severability. If any provision of any of the Loan Documents shall
beheld invalid under any applicable law, such invalidity shall not affect any
other provision of the Loan Documents that can be given effect without the
invalid provision, and, to this end, the provisions of the Loan Documents are
severable.




7.13    Time is of the Essence. Time is of the essence under and in respect of
this Agreement.




7.14    Headings. The headings of the various provisions of this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
construction of any provision.




7.15    Counterparts. This Agreement may be executed in counterparts, each of
shall be an original instrument and all of which shall together constitute one
and the same agreement.




7.16    Dispute Resolution. Any controversy or claim arising out of or relating
to this Agreement or any of the other Loan Documents shall, at the request of
either party, be decided by binding arbitration conducted in the State of
Florida without a judge or jury, under the auspices of the American Arbitration.
The arbitrator will apply any applicable statute of limitations and will
determine any controversy concerning whether an issue is suitable for
arbitration. Judgment upon the arbitration award may be entered in any court
having jurisdiction. The prevailing party will be entitled to recover its
reasonable attorneys' fees and costs as determined by the arbitrator. This
agreement to arbitrate shall not limit or restrict the right, if any, of any
party to exercise before, during or following any arbitration proceeding, with
respect to any claim or controversy, self-help remedies such as setoff, to
foreclose a mortgage or lien or other security interest in any Collateral
judicially or by power of sale, or to obtain provisional or ancillary remedies
such as injunctive relief from a court having jurisdiction.





--------------------------------------------------------------------------------

Either party may seek those remedies without waiving its right to submit the
controversy or claim in question to arbitration.




                               VIII. Definitions




8.1      Interest Rate shall have the meaning given in Section 1.6.




8.2      Business Day shall have the meaning given in Section 1.6(b)(2).




8.3      Closing Date shall have the meaning given in Section 2.1.




8.4      Commitment shall have the meaning given in Section 1.1.




8.5      Credit Facility shall have the meaning given in Section 1.1.




8.6      Credit Termination Date shall have the meaning given in Section 1.1.




8.7      Event of Default shall have the meaning given in Section 6.1.




8.8      GAAP shall have the meaning given in Section 3.5.




8.9      Legal Entity shall have the meaning given in Section 2.1(a)(3).




8.10     Loan shall have the meaning given in Section 1.2.




8.11     Loan Documents shall have the meaning given in Section 1.8.




8.12     Notice of Borrowing shall have the meaning given in Section 1.5.




8.13     Obligations shall have the meaning given in Section 1.9.




8.14     Participant shall have the meaning given in Section 7.6.




IN WITNESS WHEREOF, the Borrower and the Lender have duly executed this
Agreement.




ISA, INC.                          

_____________________

Borrower

Lender




By: ________________                       

By: _______________

   

Title: __________            

 

Lender

                                                                      














--------------------------------------------------------------------------------

EXHIBIT A

Notice of Borrowing




DATE:

____________




TO:       

__________________

                                                             




SUBJECT:   Revolving Credit Line Agreement (the "Agreement")
dated________________, between_______________ ___________________ (the "Lender")
and ISA, INC. (the "Borrower").




Pursuant to Section 1.5 of the Agreement, the Borrower hereby requests a draw
under the Credit Facility and confirms the following instructions therefor
(capitalized terms not defined herein shall have the respective meanings
assigned in the Agreement):




FORM OF DRAWING - LOAN




           Requested Date:

___________

           Principal Amount:

___________




METHOD OF DRAWING




Wire Transfer




Or




Credit to Borrower's Deposit Account # _____N/A_______ maintained with the
Lender.




Wire funds to:

                   

ABA #:

                   

Bank Account Number:

                   

Special Instructions:




Borrower hereby certifies as follows:




         1.       The representations and warranties set forth in Article III of
the Agreement are true and correct on and as of the date hereto, provided that
the representations and warranties set forth in the first sentence of Section
3.5 of the Agreement shall be deemed to be made with respect to the financial
statements most recently delivered to the Lender pursuant to the Agreement.




         2.       As of the date hereof, no event has occurred and is continuing
(a) constitutes an Event of Default under the Agreement, or (b) with the giving
of notice or passage of time, or both, would constitute an Event of Default. The
Borrower has observed and performed all of the Borrower's covenants and other
agreements, and satisfied every condition, contained in the Agreement and in the
other Loan Documents, to be observed, performed or satisfied by the Borrower.




                                         ISA, INC.







                                         By: ____________________

                                                   Authorized Signatory

                                                                        Borrower





--------------------------------------------------------------------------------







Exhibit B







Master Note




Amount: $__________                                                   




Location: ___________

                                                          

Date: __________

 




The undersigned ("Borrower") promises to pay to the order of ________________
("Lender") the principal amount of $___________or so much thereof as shall have
been disbursed by the Lender and may remain outstanding, together with interest
on outstanding balances of principal in accordance with and under the terms of
that certain Revolving Credit Line Agreement of even date, between Lender and
Borrower, relating to the Credit Facility therein described.




                                          ISA, INC.










                                          By:  _______________

                                                  Title: _______










                                          






